DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/22/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Specification
4.	The abstract of the disclosure is objected to. The abstract should be limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric machine comprising a rotor, a stator, windings connected to a plurality of electric phases, must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11- 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “notably” in claim 11 is a relative term which renders the claim indefinite. The term “notably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10218301 B1) in view of Lamsahel (US 20170179863 A1) and Engelken et al. (US 20180069499 A1).
	Re. claim 11, Wang discloses a method of determining the magnetic flux of an electric machine (abstract), 
said electric machine comprising a rotor, a stator, said stator comprising windings connected to a plurality of electric phases (see motor 106; inherently, multiphase induction motor includes a stator having phase windings commutating magnetizing currents to produce a magnetic field in the gap between the stator and a rotor), 
characterized in that the following steps are carried out: 
measuring a current and a voltage in said phases of said electric machine (column 6, lines 41-44),
determining the electrical rotational speed (VIT) of said rotor; however, Wang does not teach the electrical rotational speed is determined notably as a function of the mechanical rotational speed of said rotor. The mechanical rotational speed of the rotor can be estimated using any method known to the person skilled in the art. For example, Lamsahel discloses in Fig. 2 the electrical rotational speed can be directly derived from the mechanical rotational speed using Zp as the pair of pole numbers of the machine. Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Wang with the teaching of Lamsahel to use derive the electrical rotational speed directly from the mechanical speed; therefore, eliminating the need for complex calculation and reducing the overall execution time to quickly determining electrical rotational speed
constructing a dynamic model of said magnetic flux of said electric machine (MOD), said dynamic model of said magnetic flux connecting said magnetic flux to the current and to the voltage of the phases of the electric machine, and to said electrical rotational speed of said rotor (column 2 lines 58-67 and column 3, lines 1-11,) and                                                                                                                                                                                                                                                                                                                            
determining said magnetic flux φ (Fig. 2B, 170) by applying (Wang teach “a dynamic model of an adaptive estimator” to said dynamic magnetic flux model (MOD) column 7, lines 27-38 and see fig 2B at 167. Wang), said dynamic magnetic flux model (MOD) being applied to said current and voltage measurements (MES) and to said determined electrical rotational speed (VIT) (see Fig. 2B, wherein the adaptive estimator 160 is applied to current and voltage measurements 007 and to determined electrical rotational speed 167). Wang does not teach that the adaptive estimator (160) is an adaptive Kalman filter (KAL). However, Engelken disclose an adaptive estimator using Kalman filter (see observer 426 in Fig. 4) applied to flux model (424). Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Wang with the teaching of Engelken to use Kalman filter “to observe the rotor flux ψr as accurately as possible and with precise timing taking into account the d components and q components which it receives from the transformation block 422” (Engelken, ¶. [0054].)
Re. claim 12, the combination of Wang, Lamsahel and Engelken discloses wherein said electrical rotational speed is determined with a formula ωe=pω (Lamsahel discloses in Fig. 2 the electrical rotational speed can be directly derived from the mechanical rotational speed using Zp as the pair of pole numbers of the machine using the same formula.)
Re. claim 13, the combination of Wang, Lamsahel and Engelken discloses wherein said mechanical rotational speed is determined by means of a phase-locked loop PLL method (Wang teaches speed sensorless motor drives are desirable due to the elimination of motor speed or position sensors, the lower cost, and the improved reliability of the resultant system. For example, conventional speed sensorless control technologies include phase-locked loop PLL, see Fig. 3 in Nozari US 5818192).
Re. claim 24, the combination of Wang, Lamsahel and Engelken discloses wherein the electric machine is 106 comprising of a rotating part which is the rotor and of a stationary part which is the stator. The rotating part comprises at least one magnet (or electromagnet). The stator comprises at least three coils distributed among three phases, which are supplied electrical current alternately to generate a magnetic field which rotates the rotor, however, it does not specify the electric machine is a salient-pole synchronous electric machine. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply the control scheme taught in the cited reference to a salient-pole synchronous electric machine by using the measured or even filtered information and to reconstruct the total magnetic flux by considering the flux of the magnets plus the flux due to the magnetic armature reaction for a salient-pole synchronous electric machine.

Re. claims 25-28, see controlling the electric machine by use of the determined magnetic flux in Figs 1-2 of Wang.
Allowable Subject Matter
8.	Claims 14- 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846